    

SOUTHERN FILE OF MISSISSIPPI

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION

UNITED STATES OF AMERICA
y. CRIMINAL NO. 3° \ACCAR ATRL
ANGELICA FAVIOLA SARAT-GONON 18 U.S.C. § 911
a/k/a Claudia Jannet Porras 18 U.S.C. § 1546(a)

42 US.C. § 408
The Grand Jury charges:

COUNT 1

On or about May 28, 2019, in or around Scott County, in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendant, ANGELICA FAVIOLA SARAT-
GONON a/k/a Claudia Jannet Porras, an alien in the United States, falsely and willfully
represented herself to be a citizen of the United States, in violation of Title 18, United States Code,
Section 911.

COUNT 2

On or about June 13, 2019, in or around Scott County, in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendant, ANGELICA FAVIOLA SARAT-
GONON a/k/a Claudia Jannet Porras, an alien in the United States, falsely and willfully
represented herself to be a citizen of the United States, in violation of Title 18, United States Code,
Section 911.

COUNT 3

On or about June 13, 2019, in or around Scott County, in the Northern Division of the

Southern District of Mississippi, and elsewhere, the defendant, ANGELICA FAVIOLA SARAT-

GONON a/k/a Claudia Jannet Porras, did knowingly possess, utter, use and attempt to use a
document prescribed by statute and regulation for evidence of authorized stay or employment in
the United States, that is a Social Security Card, which card the defendant knew to be forged,
counterfeited, altered, and falsely made, in violation of Title 18, United States Code, Section
1546(a).
COUNT 4 '
On or about June 13, 2019, in or around Scott County, in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendant, ANGELICA FAVIOLA SARAT-
GONON a/k/a Claudia Jannet Porras, for the purpose of obtaining for herself, or any other
person, anything of value from any person, or for any other purpose, did, with intent to deceive,
falsely represent a number to be the social security account number assigned by the Commissioner
of Social Security to her, when in fact such number is not the social security account number

assigned by the Commissioner of Social Security to her, in violation of Title 42, United States

Code, Section 408(a)(7)(B).

   

J

HURST IR.
United States Attorney

A TRUE BILL: :
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the Lot aay of August, 2019.

ITED STATES MAGISTRATE JUDGE

Page 2 of 2
